IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,884


EX PARTE BEULAH JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-08009-A IN THE CRIMINAL DISTRICT COURT

FROM JEFFERSON COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and was
sentenced to three years' imprisonment.
	In her writ application, Applicant contends, inter alia, that her sentence is not authorized by
law. She argues the convictions used to enhance the punishment range were not sequential because
the second previous offense occurred before and not after the first previous conviction had become
final. See Tex. Penal Code § 12.42(a)(2). The convicting court agrees and recommends that relief
be granted. After an independent review of the record provided to this Court, we agree with the
convicting court's recommendation. 
	Applicant's unlawful sentence claim is properly raised before this Court, and relief is granted.
See Ex parte Rich, 194 S.W.3d 508, 511 (Tex. Crim. App. 2006). "[T]he proper remedy is to allow
Applicant to withdraw [her] plea and remand the case to the trial court, putting both parties back in
their original positions before they entered into the plea bargain." Id. at 514-15. The judgment in
Cause No. 09-08009, The State of Texas v. Beulah Johnson a/k/a Beulah Lee Johnson, in the
Criminal District Court of Jefferson County is set aside, and Applicant is remanded to the custody
of the Sheriff of Jefferson County to answer the charges as set out in the indictment.  The trial court
shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: September 26, 2012

Do Not Publish